Case 3:15-md-02670-JLS-MDD Document 2534 Filed 04/01/21 PageID.230307 Page 1 of 1



    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      SOUTHERN DISTRICT OF CALIFORNIA
   10
   11
         IN RE PACKAGED SEAFOOD                  MDL Case No. 15-md-2670-JLS-MDD
   12    PRODUCTS ANTITRUST
   13    LITIGATION                              ORDER GRANTING MOTION TO
                                                 WITHDRAW APPEARANCE OF
   14    ALL ACTIONS                             COUNSEL
   15
                                                 [ECF No. 2532]
   16
   17
              Pursuant to Civil Local Rule 83.3(f)(3), the Motion to Withdraw Appearance
   18
        of Counsel (ECF no. 2532) is granted. Appearance of attorney Michelle Parikh on
   19
        behalf of Bumble Bee Foods, LLC is withdrawn. The Clerk of Court is directed to
   20
        update the docket to reflect the withdrawal of Ms. Parikh and remove her name from
   21
        the CM/ECF electronic service list.
   22
   23         IT IS SO ORDERED.

   24   Dated: March 31, 2021

   25
   26
   27
   28
